Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-9, without traverse, filed February 28, 2022 is acknowledged and has been entered.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-20 are pending.  Claims 1-9 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is June 27, 2018 which is the filing date of Provisional Application 62/690,452 from which the benefit of priority is claimed. 

Specification
3.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The term “flown” is used to intend flow (i.e. flowed, flowing) of a fluid sample through a flow channel or flow cell; whereas “flown” used throughout the specification is a past participle of fly (i.e. flown, flying). 

Trademark Usage
4.	The use of the term TargeStar, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
5.	Claim 5 is objected to because of the following informalities: claim 5 depends from claim 5.  A dependent claim cannot depend from itself.  Appropriate correction is required.
6.	Claim 7 is objected to in reciting, “the two or populations.” It should recite, “the two or more populations.”
7.	Claim 7 is objected to in reciting, “microbubbles of different size.” It should recite, “microbubbles of different sizes.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 has improper antecedent basis problem in reciting, “a downstream portion” because it is unclear what the instant “a downstream portion” is in relation to the downstream portion in claim 1.  Perhaps, Applicant intends “the downstream portion.” 
	Claim 2 lacks antecedent basis in reciting, “the portion of the sample flow enriched in microbubble-labeled cells.”
Claim 2 lacks antecedent basis in reciting, “the portion of the sample flow depleted of microbubble-labeled cells.” See also claim 3.
	Claim 2 is further ambiguous in lacking clear antecedent basis in reciting, “a downstream portion of the flow channel splits into two or more outlet channels for separating … microbubble-labeled cells from … flow depleted of microbubble-labeled cells” since claim 1 recites that the flow cell may have only “one” outlet channel. It is, therefore, unclear how the flow cell separates between microbubble-labeled cells from … flow depleted of microbubble-labeled cells when the “downstream portion” set forth in claim 1 has only “one” outlet channel which is encompassed in Applicant’s claimed invention. 
Claim 3 is ambiguous in reciting, “a recirculating channel connecting the upstream portion and the downstream portion … configured to return the flow depleted of microbubble-labeled cells back into the flow cell” because it is unclear how the upstream portion and the downstream portion should connect so as to be configured to return only the flow depleted of microbubble-labeled cells back to the flow cell.
	Claim 4 which depends from claim 1 lacks antecedent basis in reciting, “the portion of the sample comprising the displaced microbubble-labeled cells.” Perhaps, Applicant intends, “a portion of the sample comprising displaced microbubble-labeled cells.” 
	Claim 4 is vague and indefinite in relation to claims 1 and 2 in reciting, “the portion of the sample comprising the displaced microbubble-labeled cells is flown out of at least one outlet channel” because it fails to clearly define which possible outlet channel the displaced microbubble-labeled cells should be flowed out from since claim 2 recites that the flow channel splits into two or more outlet channels that separates the sample flow.
	Claim 4 is indefinite in reciting, “flown out of at least one outlet channel” because it implies that the displaced microbubble-labeled cells fly out of the outlet channel to exit out (i.e. through a hole into air space) of the system which does not appear to be Applicant’s intent.  Perhaps, Applicant intends, “the portion of the sample … is flowed out of at least one outlet channel” in a manner that the portion is collected into another component of the cell-sorting system.
Claim 7 is indefinite in reciting, “flown through the flow channel” because it implies that the sample flies through a gas-filled flow channel which does not appear to be Applicant’s intent.  Perhaps, Applicant intends, “flowed through the flow channel” in a manner that the sample flows fluidically through a flow channel.
	Claim 9 lacks antecedent basis in reciting, “the portion of the flow enriched in microbubble-labeled cells.” 
	Claim 9 is vague and indefinite in reciting, “disrupting chamber coupled with and configured to create overpressure” because it fails to clearly define what component of the cell-sorting system the disrupting chamber is coupled to. Does Applicant intend, “disrupting chamber coupled with the outlet channel containing the sample flow enriched in microbubble-labeled cells and configured to create overpressure….”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faridi et al. (MicroBubble activated acoustic cell sorting. Biomed Microdevices 19 (23): 1-7 (April 3, 2017)).
Faridi et al. teach a microfluidic-based microBubble Activated Acoustic Cell Sorting system (BAACS: flow cell-sorting system, microfluidic chip) for continuous separation  of air-filled microbubble-labeled cells using acoustic radiation force (ultrasonic standing wave) (Abstract; p. 3, left col.).  The BAACS: flow cell-sorting system comprises a flow cell (microchannel) and a piezoelectric transducer (PZT) that is acoustically coupled to the flow cell. The flow cell comprises an inlet channel, a microchannel having an upstream portion and a downstream portion, and an outlet channel for flowing a sample comprising microbubble-labeled cells and unlabeled cells (p. 3, right col.; Figure 1).  The PZT transducer is positioned and configured to specifically deliver traveling acoustic standing wave through the microchannel to apply acoustic radiation force to the sample containing microbubble-labeled cells flowing through the flow channel so as to displace, separate, and sort (trap) the microbubble-labeled cells which accumulate in the middle antinode while the separated unlabeled cells migrate to nodes (p. 3, right col. to p. 6). The downstream portion splits (branches) into at least two outlet channels so as to separate and sort the microbubble-labeled cells and flowed out to the outlet channel for collection into a cell collector.” Accordingly, Faridi et al. reads on Applicant’s claimed invention.

10.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ward et al. (US 2009/0053686).
	Ward et al. disclose a flow cell-sorting system (acoustic flow cytometer) for separating and sorting cells (particles) using acoustic radiation force (pressure) which comprises a flow cell (flow channel) and one or more transducers acoustically coupled to the flow cell (Abstract; 0032, 0035, 0066, 0073, 0122]; Figure 8). The flow cell (channel) comprises at least one inlet channel, a flow channel having an upstream portion and a downstream portion, and one or more outlet channels for flowing a sample comprising reagent-labeled biological cells (cell/particle-reagent complexes) and unlabeled (uncomplexed) cells ([0015, 0032, 0035, 0072, 0075, 0079, 0081, 0108, 0122]; Figure 8). Ward et al. teach that the reagent label may be acoustic beads that are complexed with cells to form acoustic bead-labeled cells [0189, 0196]. The one or more transducers (piezoelectric transducer: PZT) are positioned and configured to specifically deliver traveling acoustic wave (acoustically focus) through the flow channel to apply acoustic radiation force (i.e. pressure) to the sample flowing through the flow channel so as to displace and/or reorient and fractionate the reagent-labeled cells (particle-reagent complex) from the unlabeled (uncomplexed) cells such as by at least 0.1 mm (1 mm) ([0013, 0015, 0032, 0035, 0066, 0067, 0116, 0189, 0196, 0197, 0279]; Figure 2A). Ward et al. teach that the downstream portion splits (branches) into two or more outlet channels so as to fractionate or separate and sort the reagent-labeled cells so as to allow collection of the desired reagent-labeled cells ([0012, 0013, 0015, 0032, 0035, 0241, 0286, 0319]; Figure 8; Figure 20). The displaced reagent-labeled cells are flowed out of at least one outlet channel and collected into a cell collector (collection channel, collection vessel) [0241, 0286, 0319]. The flow cell-sorting system as taught by Ward et al. further comprises two or more transducers configured to produce different frequencies such that two or more subpopulations of reagent-labeled cells having different sizes are separated and sorted from each other and unlabeled cells ([0012, 0015, 0032, 0035, 0046, 0060]; Figure 6A-6C; Figure 20). Ward et al. also teach the flow cell-sorting system as having a disrupting chamber to dissociate complexes so as to have an option to recycle, via a recirculating channel, unbound labels (i.e. depleted portion) back into the flow cell  [0284].  
With respect to the recitation of “for flowing a sample comprising microbubble-labeled cells and unlabeled cells” and “such that the microbubble-labeled cells are displaced relative to unlabeled cells” in claim 1; and “for separating the portion of the flow enriched in microbubble-labeled cells” in claim 2; it is deemed that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	
With respect to the recitation of “the displaced microbubble-labeled cells are flowed out of at least one outlet channel” in claim 4 and “collected into a cell collector” in claim 5; it is deemed that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	
Accordingly, Ward et al. reads on Applicant’s claimed invention.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0053686) in view of Faridi et al. (MicroBubble activated acoustic cell sorting. Biomed Microdevices 19 (23): 1-7 (April 3, 2017)).
Ward et al. is discussed supra. Although Ward et al. teach acoustic bead-labeled cells, Ward et al. is silent in teaching microbubble-labeled cells. Although Ward et al. teach a disrupting chamber, Ward et al. is silent in teaching that the disrupting chamber is configured to create overpressure sufficient to rupture microbubbles.
Faridi et al. is discussed supra. Specifically, Faridi et al. teach the microfluidic-based BAACS: flow cell-sorting system for use in continuous separation of air-filled microbubble-labeled cells using acoustic radiation force (ultrasonic standing wave) (Abstract; p. 3, left col.).  The BAACS: flow cell-sorting system comprises a flow cell (microchannel) and a PZT transducer that is acoustically coupled to the flow cell.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the acoustic bead label of Ward with microbubble label as taught by Faridi because Faridi taught that the affinity capture of the BAACS system shows extremely higher sorting efficiency from background unlabeled cells. It would further have been obvious to rupture the microbubbles of Faridi using the disruption chamber of Ward as a mode of dissociating the microbubble labels from the sorted cells so as to allow isolation of the desired cells. 

12. 	No claims are allowed.

Remarks
13.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
LIOU et al. (Buoyancy-Activated Cell Sorting Using Targeted Biotinylated Albumin Microbubbles PLoS ONE 10(5): e0125036. Pp. 1-15 (May 20, 2015)) teach a cell sorting system and method for sorting and isolating target cells from a blood sample referred to as Buoyancy-Activated Cell Sorting (BACs).  The method comprises contacting labeled breast cancer cells or circulating tumor cells (CTCs) with a plurality of buoyancy reagents or albumin microbubbles (MBs)  to generate microbubble-labeled  cancer cells; centrifuging the resultant mixture to generate a stratified cell mixture; and then isolating the cancer cells from the microbubbles by sonication to degas the microbubbles (Abstract; p. 2 1st full ¶; Figure 1; p. 4, last full ¶; p. 6).  
	Xiaoyu Shi (Buoyancy-based separation of antigen-specific T cells. University of California San Diego Electronic Theses and Dissertations. Retrieved from https://escholarship.org/uc/item/9g97509x. Abstract Only (2016)) teaches isolating antigen-specific CD4T cells using buoyant lipid microbubble labels attached to MCHII molecules and then subjecting the mixture to centrifugation to separate and isolate the microbubble labeled antigen-specific CD4T cells (entire Abstract).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 1, 2022